[Cite as Gates v. Leonbruno, 2016-Ohio-5627.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 103738




 TANNER S. GATES, BY HIS LEGAL GUARDIAN, LISA
                   A. GATES
                                                      PLAINTIFF-APPELLEE
                                                vs.

                OFFICER GREG LEONBRUNO, ET AL.

                                                      DEFENDANTS-APPELLANTS




                                     JUDGMENT:
                                 REVERSED; REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. 14-CV-824344

        BEFORE: E.A. Gallagher, J., Keough, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                     September 1, 2016
ATTORNEYS FOR APPELLANT

James A. Climer
Frank H. Scialdone
John D. Pinzone
Mazanec, Raskin & Ryder Co., L.P.A.
100 Franklin’s Row
34305 Solon Road
Cleveland, Ohio 44139

Thomas G. Lobe
Law Director – City of Willoughby Hills
Thomas G. Lobe L.P.A.
614 W. Superior Avenue, Suite 1300
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Jamie R. Lebovitz
Brenda M. Johnson
Jordan D. Lebovitz
Nurenberg, Paris, Heller & McCarthy Co., L.P.A.
600 Superior Avenue East, Suite 1200
Cleveland, Ohio 44114

Terry H. Gilbert
Friedman & Gilbert
55 Public Square, Suite 1055
Cleveland, Ohio 44113

Larry Lashinsky
415 Wayne Street
P.O. Box 487
Hollidaysburg, Pennsylvania 16648
EILEEN A. GALLAGHER, J.:

      {¶1} Defendant-appellant Greg Leonbruno appeals the trial court’s denial of his

motion for summary judgment in this personal injury action brought by plaintiff-appellee

Tanner Gates by his legal guardian, Lisa Gates to recover for injuries he sustained as a

passenger in a single-car accident following an alleged high-speed police pursuit. For

the reasons that follow, we find that the trial court erred in denying Officer Leonbruno’s

motion for summary judgment on the basis of immunity and reverse the trial court’s

judgment.

      Factual and Procedural Background

      Attempted Traffic Stop, Alleged Police “Pursuit” and Crash

      {¶2} On the evening of April 16, 2013, Gates was a passenger in a silver 2003

Subaru WRX sedan (the “Subaru”) driven by a friend, Joshua Boggs. Gates was 20 and

Boggs was 19. The two men had met while attending classes at the PowerSport Institute,

a school for motorcycle mechanics and technicians, and had been out drinking and

visiting a friend who bought and sold motorcycles.

Officer Leonbruno, a Willoughby Hills patrol officer, was conducting stationary traffic

enforcement in the parking lot of Rainbow Muffler on Bishop Road in Willoughby Hills,

one block south of the entrance ramp to I-90 east, when the Subaru drove past him. He

was on solo patrol in a marked police vehicle with the headlights on. At approximately

11:30 p.m., while he was sitting in his patrol vehicle, Officer Leonbruno observed the

Subaru approaching at what he believed to be “a higher rate of speed than normal.” He
activated a handheld laser unit and confirmed that the Subaru was traveling at 40 m.p.h.,

15 miles above the posted 25 m.p.h. speed limit. The Subaru was not weaving and there

is no indication that the Subaru’s driver was violating any other laws.

       {¶3} As the Subaru passed by Officer Leonbruno, he was able to see that the

vehicle was occupied by at least two white males. He also noticed that it appeared to be

a high-performance vehicle or “rally car type that you see on the video games.” Officer

Leonbruno testified that he did not believe the driver of the Subaru looked his way as the

vehicle passed by.

       {¶4} Officer Leonbruno drove onto Bishop Road behind the Subaru in his marked

patrol vehicle, intending to conduct a traffic stop. He did not, however, immediately

activate his sirens or overhead lights. Officer Leonbruno followed the Subaru from

Bishop Road onto the I-90 east entrance ramp. Officer Leonbruno testified that by the

time he approached the top of the entrance ramp, the Subaru was “almost all the way

down the ramp,” indicating that the Subaru had been accelerating rapidly.      Although he

had not yet activated his overhead lights or sirens, Officer Leonbruno testified that it was

still his intention to conduct a traffic stop of the vehicle for speeding on Bishop Road.

As he traveled on the entrance ramp, Officer Leonbruno activated his dash mounted radar

unit and a radar reading showed that the Subaru was now traveling 82 m.p.h. in a 60

m.p.h. zone. At that time, the Subaru was “[a]t the very bottom of the ramp if not a little

bit further” and was continuing to accelerate along I-90 east.
      {¶5} Officer Leonbruno followed the Subaru onto I-90 east, “continually

increasing” his speed. Once he was approximately 100 yards from the bottom of the

entrance ramp to I-90 east, he activated his overhead lights and sirens. The activation of

the overhead lights and sirens also activated a dash camera, which recorded Officer

Leonbruno’s attempt to catch up to the Subaru.

      {¶6} By the time Officer Leonbruno activated his overhead lights and siren, the

Subaru was approximately “a couple hundred yards” ahead of Officer Leonbruno’s patrol

car, i.e., approximately 300 yards past the entrance ramp, and was continuing to

accelerate along I-90 east.   Officer Leonbruno radioed the Willoughby Hills police

dispatcher advising that he was “attempting to catch up to a violator.” 1 The Subaru

continued traveling on I-90 east at a high rate of speed, signaling as it changed lanes.

Officer Leonbruno testified that traffic was “light” and that he did not know whether the

Subaru was changing lanes to get around other vehicles or was simply choosing to change

lanes. Officer Leonbruno passed several vehicles, at times passing in the right lane, as

he attempted to catch up to the Subaru.

      {¶7} Based on his visual observation of the Subaru and his own speedometer,

Officer Leonbruno estimated that the Subaru was traveling in excess of 100 m.p.h. on

I-90 east. Officer Leonbruno testified that although he did not know his exact speed —

i.e., it “varied throughout the entire time” he was traveling on the highway — it was


      1
         The audiorecordings of Officer Leonbruno’s communications with the dispatcher and
Sergeant Gerardi are not part of the record.
somewhere “in between 80 [m.p.h.] and 150 [m.p.h.]” (the maximum reading on his

speedometer) as he attempted to catch up to the Subaru.           Notwithstanding Officer

Leonbruno’s increasing speed, Sean Doyle, Officer Leonbruno’s accident reconstruction

expert, estimated that the distance between the two vehicles remained at approximately

800-1000 feet. Officer Leonbruno did not recall if other vehicles had to brake suddenly

or if any evasive maneuvers were required by other drivers in response to the Subaru’s

movements. He indicated that he was “pretty concentrated on what [the Subaru] was

doing.”

       {¶8} The Subaru continued along I-90 east until it reached I-271 south, then

proceeded along I-271 south in the local lanes, passing from Lake County into Cuyahoga

County. Officer Leonbruno testified that as the Subaru traveled around the spur that

connects I-90 east to I-271 south, he lost sight of the vehicle for “[a] few seconds” then

“picked [it] up” again once Officer Leonbruno was on I-271 south. Officer Leonbruno

did not know whether he “was gaining on [the Subaru] or not” by this time.

       {¶9} When he reached I-271 south, Officer Leonbruno radioed the Willoughby

Hills dispatcher a second time, advising that he was “heading southbound” attempting to

catch up to a “silver sedan, well over 100 [m.p.h.]” and that he was “in pursuit.” He

indicated that he was just passing White Road — the county line — and provided a

description of the occupants of the Subaru, i.e., “looks like two white occupants.”

       {¶10} Sergeant Michael Gerardi, the shift supervisor, was present in the dispatch

area and overheard Officer Leonbruno’s conversation with the dispatcher.          Sergeant
Gerardi inquired as to the reason for the “initial stop” and whether Officer Leonbruno

could get the vehicle’s license plate number.       Officer Leonbruno responded that he

attempted to stop the vehicle for a speeding violation. He further indicated that, due to

the distance between his vehicle and the Subaru, he had been unable to get the vehicle’s

license plate number, but that he was now “almost close enough to get a tag.” Officer

Leonbruno testified that he saw the back of the vehicle and the outline of where the

license plate was mounted but never got close enough to view the license plate itself.

       {¶11} Officer Leonbruno continued to follow the Subaru as it traveled along

I-271 south, with his lights and siren activated, attempting to catch up to it. The Subaru

continued to travel at a “high rate of speed” and change lanes, maneuvering around and

passing slower traffic. Officer Leonbruno testified that he was “continuing to speed up

gradually” and was able to “maintain a visual” on the Subaru’s taillights. He indicated

that, as with I-90 east, traffic on I-271 south was “light” and that he did not notice any

drivers in the area being forced to take evasive actions to avoid the Subaru.2

       {¶12} At the 36.8 mile marker, Officer Leonbruno radioed his location to the

dispatcher and advised that the Subaru was exiting I-271 south at Wilson Mills Road. As


       2
        The dash camera video confirms that, once activated, Officer Leonbruno kept
his overhead lights on continuously, that the road was well lit and traffic was
relatively light, that the patrol vehicle was traveling at a much higher rate of speed
than other traffic and was maneuvering around other traffic — at times, passing on
the right — and that the patrol vehicle remained a substantial distance behind the
Subaru for most of the alleged pursuit. There is nothing in the dash camera video
that suggests that other drivers in the area were forced to take any evasive actions
to avoid the Subaru or Officer Leonbruno’s patrol vehicle. There is nothing in the
video that suggests that Boggs was aware that Officer Leonbruno was attempting to
make a traffic stop of the Subaru.
the Subaru approached the exit ramp, it began decreasing its speed, and Officer

Leonbruno began to gain ground on the Subaru, reducing the distance between the two

vehicles to approximately 400 feet. As the Subaru traveled down the Wilson Mills exit

ramp, Boggs lost control of the Subaru and the vehicle went off the right side of the road,

striking a tree on the passenger side.

       {¶13} Officer Leonbruno was the first person to arrive at the scene. He testified

that he observed the Subaru exit I-271 south at the Wilson Mills exit ramp and saw the

vehicle “spin out” with its headlights “turning around” but that he did not observe the

entire crash sequence “picture perfect” because he was still on the highway at the time of

the crash.    Officer Leonbruno immediately dispatched his location and requested

emergency services. Boggs and Gates were unconscious inside the vehicle and sustained

serious injuries in the accident. EMS arrived, extracted the men from the vehicle and

took them to the hospital.

       {¶14} Blood tests taken after the crash revealed that Boggs had a blood serum

alcohol level of .172% and that Gates had a blood serum alcohol level of .099%. Boggs

was later convicted of aggravated vehicular assault and driving under the influence.

There is no evidence in the record as to what, if anything, Boggs recalled about the

incident, including whether Boggs knew Officer Leonbruno had been attempting to stop

the Subaru or what happened in the moments leading up to the crash.

       {¶15} The pursuit lasted 110 seconds from the time Officer Leonbruno activated

his sirens until the Subaru crashed.
       Willoughby Hills Police Department’s Vehicular Pursuit Policy

       {¶16} On March 21, 2013, less than a month before the April 16, 2013 incident,

the Willoughby Hills police department (“WHPD”) revised its vehicular pursuit policy.

Christopher Collins, Chief of the WHPD, drafted the revised policy. He testified that the

department updated its vehicular pursuit policy to make it “more current with current

policies throughout the country.”      He explained that the prior policy “pretty much

allowed pursuits, open ended pursuits for any particular reason” and that the policy was

revised to place greater limits on vehicular pursuits.

       {¶17} The policy defines a “[v]ehicular [p]ursuit” as “[a]n active attempt by an

officer in an authorized emergency vehicle to apprehend a fleeing suspect who is

attempting to avoid apprehension possibly deploying evasive tactics.” Vehicular pursuit

is distinguished from “[f]ollowing.”       The policy states:     “Cases where an officer

‘follows’ a suspect vehicle, but does not engage in apprehension efforts, do not constitute

a pursuit. To ‘follow’ means to drive in close proximity to a vehicle without using any

apprehension efforts.” “Vehicle [a]pprehension” is defined as “[t]actics and strategies

designed to take a suspect into custody who is in a moving motor vehicle including, but

not limited to, traffic stops, tire deflation devices, stationary roadblocks, tactical vehicle

takedowns or other approved tactics to apprehend a suspect in a moving vehicle.”

       {¶18} As to when a vehicular pursuit is appropriate, the policy states:

       Officers will always consider the safety of the public when responding to
       calls, pursuing violators or conducting felony stops. All police emergency
       operations and vehicular pursuits shall be conducted in strict compliance
       with existing statutes and department policies. A pursuit is only justified
      when the officer knows, or has reasonable grounds to believe, the
      suspect(s) presents a clear and immediate threat to the safety of other
      motorists, the suspect(s) has committed or has attempted to commit a
      serious felony, or when the necessity of the immediate apprehension
      outweighs the level of danger created by the pursuit. Pursuits for
      misdemeanor offenses, traffic or civil infractions are prohibited.
      Officers engaged in emergency vehicle operations shall utilized [sic] both
      audible (siren) and visual (emergency lights) warning equipment when
      engaged in a pursuit. All personnel operating departmental vehicles shall
      exercise due regard for the safety of all persons. A pursuit shall not be
      initiated while an officer is transporting a prisoner or any person not
      authorized by department waiver.

(Emphasis sic.)

      {¶19} The policy’s “procedures” section further provides, in relevant part:

      WHPD Initiated Pursuit within the City of Willoughby Hills

      1.            Decision to Pursue: The responsibility for the decision to initiate a
             vehicular pursuit rests with the individual officer and must be based on the
             pursuing officer’s conclusion that the immediate danger to the officer and
             the public created by the pursuit is less than the immediate or potential
             danger to the public should the suspect remain at large.

      2.     Any officer in an authorized emergency vehicle may initiate a vehicular
             pursuit when the suspect exhibits the intention to avoid apprehension by
             refusing to stop when properly directed to do so. Pursuit may also be
             justified if the officer reasonably believes that the suspect, if allowed to
             flee, would present a danger to human life or cause serious injury.

      3.     In deciding whether to initiate a pursuit, the officer shall take into
             consideration:

             a.     The seriousness of the offense and the threat posed by the suspect
             b.     Population density and vehicular and pedestrian traffic
             c.     Weather, road conditions, time of day or night
             d.     The performance capabilities of the pursuit vehicle and the vehicle
                    being pursued
             e.     The potential endangerment of the public caused by the eluding
                    acts of the fleeing violator
             f.     Vehicle speeds
             g.     Alternate means of apprehension
             h.     Possibility of identifying the operator/vehicle at a later
                     time or date.

       4.     Once the decision has been made to pursue, these factors shall continue to
              be given careful consideration in determining maximum safe speeds
              throughout the pursuit and whether to continue the pursuit.

       5.     The need for apprehension must be constantly weighed against the
              potential danger created by the pursuit. * * *

       {¶20} Officer Leonbruno read and was familiar with the revised policy prior to the

incident. Sergeant Gerardi testified that he reviewed the policy with Officer Leonbruno

and the other officers in his platoon during roll call when the policy first came out and, a

second time, the day before the incident.

       {¶21} Officer Leonbruno reviewed the vehicular pursuit policy a third time

following the incident when preparing his written narrative for the incident report. He

testified that he did not believe his actions constituted a vehicular pursuit and that he

reviewed the policy “[b]ecause I need[ed] to justify why I did what I did,” including “why

it was not a pursuit.” He explained:

       The suspect vehicle was not equipped with visual or audible signals to alert
       other motorists on the roadway to get out of the way. I continued to follow
       the suspect vehicle with my lights and sirens on in an attempt to get their
       attention. My intention was to slow them down and get the vehicle stopped
       so that they would no longer threaten harm to themselves or other vehicles
       on the roadway.

       {¶22} Chief Collins testified that, following the incident, he reviewed the dispatch

audiorecordings, the dash camera video, the incident report, the vehicular pursuit policys

and spoke with Sergeant Gerardi and Officer Leonbruno about the incident.                  He

concluded that Officer Leonbruno had not engaged in a “vehicular pursuit,” was simply

attempting to make a traffic stop and “had acted properly within the guidelines of the
policy.” He testified that because Officer Leonbruno was not attempting to apprehend a

suspect, the policy did not apply and that, in his view, Officer Leonbruno had reasonable

grounds to believe that Boggs presented a clear and immediate threat to the safety of other

motorists and took appropriate actions in following the Subaru and trying to alert other

motorist to the hazard.

       {¶23} On March 26, 2014, Gates filed a personal injury complaint against Officer

Leonbruno and Sergeant Gerardi, alleging that as a result of their “grossly negligent,

willful, wanton, reckless, intentional, extreme and/or outrageous conduct” in the “high

speed vehicular pursuit” of Boggs’ Subaru, Gates sustained permanent, serious injuries

that reduced him to a “semi-vegetative state.” The officers filed their answer, denying

any wrongdoing and asserting various affirmative defenses, including that Gates’ claims

were barred by immunity.

       {¶24}    After the completion of discovery, Officer Leonbruno and Sergeant

Gerardi filed a joint motion for summary judgment asserting that (1) they were immune

from liability under R.C. 2744.03(A)(6) and (2) their conduct was not the proximate

cause of the accident giving rise to Gates’ injuries. In support of their motion, the

officers submitted (1) deposition testimony from Chief Collins, Officer Leonbruno,

Sergeant Gerardi and Boggs, (2) the WHPD vehicular pursuit policy, (3) the WHPD

incident report for the incident and (4) an affidavit and expert report from Sean Doyle,

P.E., an accident reconstructionist, in which he offered his opinions regarding the

“separation distances between the vehicles” throughout the incident. Doyle opined that
at the initiation of the dash camera video, 1000 feet separated the vehicles, that 20

seconds later, the vehicles were 800 feet apart and that the separation distance “remained

largely unchanged” until 110 seconds into the recording when the separation distance

closed to approximately 400 feet.

       {¶25} Gates opposed the motion. In support of his opposition, Gates submitted,

in addition to testimony and exhibits from the depositions filed by Officer Leonbruno,

additional deposition exhibits and deposition testimony and expert reports from several of

the parties’ experts on issues relating to the standard of care for police officers engaged in

police pursuits and proximate causation.       Litigation consultant and law enforcement

trainer Melvin Tucker opined that initiation of the alleged pursuit in this case violated

WHPD’s vehicular pursuit policy and other “well-established standards and training for

pursuits.” He claimed that there was no need for an immediate apprehension of Boggs

on a speeding violation and that the danger to the public from pursuing Boggs was greater

than could be justified under the WHPD pursuit policy. He claimed that after “maybe a

second and a half,” once it became clear that the vehicle was not going to stop, Officer

Leonbruno should have terminated pursuit of the Subaru and that his continued pursuit of

the Subaru after that point was reckless. He further claimed that the crash of the Subaru

was “predictable,” given the vehicles’ high speeds and the driver’s decreased visual

acuity at night, and that Officer Leonbruno’s continued pursuit of the Subaru

“substantially contributed” to the crash.
       {¶26} Another of Gates’ experts, Geoffrey Alpert, a professor of criminology and

criminal justice at the University of South Carolina, similarly opined that Officer

Leonbruno’s pursuit of the Subaru violated the WHPD’s pursuit policy, that the pursuit

was “unreasonable, reckless, wanton and a willful violation of any discretion [Officer

Leonbruno] may had had” and that the continued pursuit of the Subaru was a cause of the

crash. Alpert claimed that although the Subaru’s speed may have posed a danger to

motorists, Officer Leonbruno’s pursuit of Subaru increased that danger. Alpert claimed

that studies show that suspects fleeing the police almost always slow down after a

pursuing officer turns off his lights and sirens and terminates a pursuit.

       {¶27} The trial court granted the motion for summary judgment as to the claims

against Sergeant Gerardi, concluding that no genuine issue of material fact existed as to

whether his conduct was the proximate cause of Gates’ injuries. The trial court denied

the motion as to the claims against Officer Leonbruno, concluding that genuine issues of

material fact existed as to whether (1) his actions were wanton and reckless, thereby

depriving him of immunity under R.C. 2744.03(A)(6)(b), and (2) his conduct was the

proximate cause of Gates’ injuries.

       {¶28} Officer Leonbruno appealed the trial court’s ruling. In his sole assignment

of error, Officer Leonbruno argues that the trial court erred in denying his motion for

summary judgment.

       Law and Analysis

       Jurisdiction Limited to Immunity Determination
      {¶29} As an initial matter, we first address this court’s jurisdiction to review the

issues raised by Officer Leonbruno in this appeal. An appellate court can review only

final, appealable orders. Without a final, appealable order, an appellate court has no

jurisdiction. See Hubbell v. Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839, 873 N.E.2d 878,

¶ 9; Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2501.02. An order denying a

motion for summary judgment is generally not a final, appealable order. See, e.g.,

Hubbell at ¶ 9; Celebrezze v. Netzley, 51 Ohio St.3d 89, 90, 554 N.E.2d 1292 (1990).

However, R.C. 2744.02(C) provides that “[a]n order that denies a political subdivision or

an employee of a political subdivision the benefit of an alleged immunity from liability as

provided in this chapter or any other provision of the law is a final order.” Thus, R.C.

2744.02(C) grants appellate courts jurisdiction to review the denial of a motion for

summary judgment based upon immunity. Hubbell at ¶ 27 (“[W]hen a trial court denies

a motion in which a political subdivision or its employee seeks immunity under R.C.

Chapter 2744, that order denies the benefit of an alleged immunity and thus is a final,

appealable order pursuant to R.C. 2744.02(C).”).

      {¶30} In this case, Officer Leonbruno asks this court to reverse the trial court’s

denial of summary judgment based on (1) Gates’ inability to establish an exception to

immunity under R.C. 2744.03(A)(6) and (2) lack of sufficient evidence of proximate

cause. Pursuant to R.C. 2744.02(C), however, we have jurisdiction to consider only

whether the trial court properly denied Officer Leonbruno’s        motion to dismiss on

immunity grounds, i.e., whether the trial court’s denial of summary judgment denied
Officer Leonbruno “the benefit of an alleged immunity from liability.” R.C. 2744.02(C)

does not authorize the appellate court to otherwise review the merits of a trial court’s

decision to deny a motion for summary judgment. See, e.g., Reinhold v. Univ. Hts., 8th

Dist. Cuyahoga No. 100270, 2014-Ohio-1837, ¶ 21 (“An appeal from a denial of

summary judgment based on sovereign immunity is limited to the review of alleged errors

in the portion of the trial court’s decision that denied the political subdivision the benefit

of immunity.”), citing Riscatti v. Prime Properties Ltd. Partnership, 137 Ohio St.3d 123,

2013-Ohio-4530, 998 N.E.2d 437, ¶ 20; CAC Bldg. Properties, LLC v. Cleveland, 8th

Dist. Cuyahoga No. 91991, 2009-Ohio-1786, ¶ 9, fn. 1 (appellate court had jurisdiction to

review city’s appeal only with respect to issues that were based on the trial court’s denial

of summary judgment on immunity grounds; other issues city raised on appeal with

respect to the denial of its summary judgment motion were not reviewable). Thus, when

appealing a denial of a motion for summary judgment on immunity grounds under R.C.

2744.02(C), a party cannot raise other alleged errors concerning the denial of its motion

for summary judgment. As this court held in Hardesty v. Alcantara, 8th Dist. Cuyahoga

No. 102684, 2015-Ohio-4591, this includes a denial of summary judgment based on

proximate causation.      Id. at ¶ 47 (declining to address issues of proximate causation in

appeal of denial of motion for summary judgment based on exception to immunity under

R.C. 2744.03(A)(6)(b), concluding that “[t]he issue of proximate cause * * * is not yet

ripe for review as we only have jurisdiction to address the issue of immunity in this

interlocutory appeal”).
         {¶31} In an attempt to circumvent this limitation, Officer Leonbruno argues that

(1) the determination of causation is “an essential part of the immunity analysis under

R.C. 2744.02(C)” and is “inextricably intertwined” with the trial court’s denial of

immunity under R.C. 2744.03(A)(6)(b) and (2) this court may exercise “pendent

jurisdiction” over the portion of the trial court’s order denying summary judgment on the

issue of causation. Officer Leonbruno’s arguments are not persuasive. First, contrary to

Officer Leonbruno’s assertions, the determination of whether the exception to immunity

set forth in R.C. 2744.03(A)(6)(b) applies is not dependent upon a finding of proximate

cause.    Proximate causation is not an element of R.C. 2744.03(A)(6)(b). Compare

Makowski v. Kohler, 9th Dist. Summit No. 25219, 2011-Ohio-2382, ¶ 15-27 (considering

issues of proximate causation when reviewing trial court’s denial of summary judgment

based on alleged exception to political subdivision immunity under R.C. 2744.02(B)(1)

“for injury, death, or loss to person or property caused by the negligent operation of any

motor vehicle by their employees when the employees are engaged within the scope of

their employment and authority”).      Whether immunity or an exception to immunity

applies under R.C. 2744.03(A)(6) is a separate and distinct inquiry from whether the

officer’s conduct was a proximate cause of the harm. See Hardesty at ¶ 47.

         {¶32} Second, we do not agree that the concept of pendent jurisdiction applies to

expand the scope of our jurisdiction in this case beyond that which is expressly authorized

under R.C. 2744.02(C). Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2501.02.

We, therefore, lack jurisdiction to consider Officer Leonbruno’s argument that the trial
court erred in denying him summary judgment on proximate causation and address only

his argument that the trial court erred in denying his motion for summary judgment based

on immunity under R.C. 2744.03(A)(6).

       Standard of Review on Summary Judgment

       {¶33} We review summary judgment rulings de novo, applying the same standard

as the trial court. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241

(1996). We accord no deference to the trial court’s decision and independently review

the record to determine whether summary judgment is appropriate.

       {¶34} Under Civ.R. 56, summary judgment is appropriate when (1) no genuine

issue as to any material fact exists, (2) the party moving for summary judgment is entitled

to judgment as a matter of law and (3) viewing the evidence most strongly in favor of the

nonmoving party, reasonable minds can reach only one conclusion that is adverse to the

nonmoving party.

       {¶35} On a motion for summary judgment, the moving party carries an initial

burden of identifying specific facts in the record that demonstrate his or her entitlement to

summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264

(1996).   If the moving party fails to meet this burden, summary judgment is not

appropriate; if the moving party meets this burden, the nonmoving party has the

reciprocal burden to point to evidence of specific facts in the record demonstrating the

existence of a genuine issue of material fact for trial. Id. at 293. Summary judgment is

appropriate if the nonmoving party fails to meet this burden. Id.
       Immunity under R.C. 2744.03(A)(6)

       {¶36} Officer Leonbruno contends that the trial court erred in denying his motion

for summary judgment because he is immune from liability under R.C. 2744.03(A)(6).

Ohio’s Political Subdivision Tort Liability Act, codified in R.C. Chapter 2744, absolves

political subdivisions and their employees of tort liability subject to certain exceptions.

Thus, “[i]n Ohio, a ‘police officer * * * cannot be held personally liable for acts

committed while carrying out his or her official duties unless one of the exceptions to

immunity is established.’”       Hunt v. Cleveland, 8th Dist. Cuyahoga No. 103468,

2016-Ohio-3176, ¶ 25, quoting Cook v. Cincinnati, 103 Ohio App.3d 80, 90, 658 N.E.2d

814 (1st Dist.1995). Whether an employee of a political subdivision is immune from

liability is determined by applying R.C. 2744.03(A)(6). Cramer v. Auglaize Acres, 113

Ohio St.3d 266, 2007-Ohio-1946, 865 N.E.2d 9, ¶ 17. Under R.C. 2744.03(A)(6), an

employee of a political subdivision is immune from liability, unless one of the following

applies:

       (a) The employee’s acts or omissions were manifestly outside the scope of
       the employee’s employment or official responsibilities;

       (b) The employee’s acts or omissions were with malicious purpose, in bad
       faith, or in a wanton or reckless manner;

       (c) Civil liability is expressly imposed upon the employee by a section of

       the Revised Code. * * *

       {¶37} At issue in this case is the applicability of the exception to immunity set

forth in R.C. 2744.03(A)(6)(b), specifically, whether, in continuing pursuit of the Subaru
Officer Leonbruno acted in a “wanton or reckless manner.” 3        As a general matter,

whether an employee of a political subdivision is entitled to R.C. 2744.03(A)(6)

immunity is a question of law for determination by the court. See, e.g., Srokowski v.

Shay, 8th Dist. Cuyahoga No. 100739, 2014-Ohio-3145, ¶ 11, citing Conley v. Shearer,

64 Ohio St.3d 284, 291, 595 N.E.2d 862 (1992), and Feitshans v. Darke Cty., 116 Ohio

App.3d 14, 19, 686 N.E.2d 536 (2d Dist.1996). However, whether the employee acted in

a wanton or reckless manner under R.C. 2744.03(A)(6)(b) is generally a question of fact

for the jury. See, e.g., Miller v. Hace, 8th Dist. Cuyahoga No. 102500, 2015-Ohio-3591,

¶ 17; Stevenson v. Prettyman, 193 Ohio App.3d 234, 2011-Ohio-718, 951 N.E.2d 794, ¶

43 (8th Dist.); Fabrey v. McDonald Village Police Dept., 70 Ohio St.3d 351, 356, 639

N.E.2d 31 (1994). Thus, a trial court may not grant summary judgment on the basis of

R.C. 2744.03(A)(6) immunity unless, based on the evidence, reasonable minds could

conclude only that the employee did not act in a wanton or reckless manner.             If

reasonable minds could disagree on this issue, then a trial court cannot properly grant an

employee summary judgment based upon statutory immunity under R.C. 2744.03(A)(6).

      {¶38} In Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d

266, the Ohio Supreme Court defined “wanton” and “reckless” as used in R.C.

2744.03(A)(6)(b) as follows, clarifying that they are “different and distinct degrees of

care” and are “not interchangeable”:



      3
        Gates does not contend that Officer Leonbruno acted with malicious purpose
or in bad faith.
       Wanton misconduct is the failure to exercise any care toward those to
       whom a duty of care is owed in circumstances in which there is great
       probability that harm will result. Hawkins [v. Ivy, 50 Ohio St.2d 114,
       117-118, 363 N.E.2d 367 (1977)]; see also Black’s Law Dictionary
       1613-1614 (8th Ed.2004) (explaining that one acting in a wanton manner is
       aware of the risk of the conduct but is not trying to avoid it and is
       indifferent to whether harm results).

       Reckless conduct is characterized by the conscious disregard of or

       indifference to a known or obvious risk of harm to another that is

       unreasonable under the circumstances and is substantially greater than

       negligent conduct. Thompson [v. McNeill, 53 Ohio St.3d 102, 104-105,

       559 N.E.2d 705 (1990)], adopting 2 Restatement of the Law 2d, Torts,

       Section 500, at 587 (1965); see also Black’s Law Dictionary 1298-1299

       (8th Ed.2004) (explaining that reckless conduct is characterized by a

       substantial and unjustifiable risk of harm to others and a conscious

       disregard of or indifference to the risk, but the actor does not desire harm).

Id. at ¶ 31, 33-34.

       {¶39} The standard for establishing wanton or reckless conduct is “high” and

requires consideration of the “totality of the circumstances.” See, e.g., Miller at ¶ 17;

Adams v. Ward, 7th Dist. Mahoning No. 09 MA 25, 2010-Ohio-4851, ¶ 27; Stevenson at ¶

43. As such, the determination of whether an officer acted in a wanton or reckless

manner in engaging in a vehicular pursuit of a suspect is highly dependent on the facts of

each case.
         {¶40} In evaluating an officer’s conduct in vehicular pursuit cases, courts typically

consider factors such as: the speed limit of the road, the speed the officer was traveling,

whether the officer was traveling in the wrong lane, the time of day, the weather, the

officer’s familiarity with the road, the extent to which there were other vehicles on the

road, whether the officer attempted to pass the pursued vehicle or force it from the road,

the nature and seriousness of the offense(s) allegedly committed by the suspect, whether

there was a safer alternative than continuing the pursuit, whether the officer admitted to

disregarding the consequences of his actions, whether the officer’s lights and sirens were

activated and whether the political subdivision had a pursuit policy and, if so, whether

that policy was followed. See, e.g., Miller at ¶ 18, citing Adams at ¶ 28; Stevenson at ¶

44-52.

         {¶41} Officer Leonbruno contends that, in ruling on his summary judgment

motion, the trial court applied the wrong standard.          He claims that the trial court

considered only four factors in evaluating his conduct — i.e., that the pursuit occurred

late in the evening, that the pursuit continued through two jurisdictions, the speed of the

vehicles and that the pursuit allegedly violated police department policy — instead of the

“totality of the circumstances.”      He further contends that when the totality of the

circumstances is considered, no reasonable factfinder could conclude that he acted in a

“wanton or reckless manner.” We agree.

         {¶42} On the record before us, viewing the evidence in the light most favorable to

Gates and considering the totality of the circumstances, we conclude no reasonable
factfinder could find that, in following the Subaru, Officer Leonbruno acted wantonly,

i.e., that he failed to exercise any care toward those to whom a duty of care is owed under

circumstances in which there is great probability that harm will result, or recklessly, i.e.,

with conscious disregard of or indifference to a known or obvious risk of harm to another

that is unreasonable under the circumstances.           Anderson, 134 Ohio St.3d 380,

2012-Ohio-5711, 983 N.E.2d 266 at ¶ 33-34.

       {¶43} In support of his claim that he did not act wantonly or recklessly, Officer

Leonbruno points to evidence that Boggs had accelerated to at least 82 m.p.h. before he

attempted to initiate a traffic stop; (2) that once activated, Officer Leonbruno kept his

lights and siren on continuously as he followed the Subaru, notifying other motorists of

the danger presented by the speeding vehicles; (3) that it was late at night, the road was

dry, traffic was “light,” the road was “well lit” and the duration of the alleged “pursuit”

was less than two minutes and (4) that Officer Leonbruno never interfered with the

progression of the Subaru, never came closer than within 400 feet of the Subaru and

remained 800-1000 feet behind the Subaru for all but the last few seconds of the alleged

pursuit. Officer Leonbruno also points out that there is no evidence that he took any

action that caused Boggs to increase his speed or make any evasive maneuvers to avoid

apprehension and no evidence that Boggs even knew Officer Leonbruno was behind the

Subaru signaling him to stop.4 In addition, Officer Leonbruno kept in regular contact



       Although Officer Leonbruno also points out that Boggs was drunk, this fact
       4

was not known to Officer Leonbruno during his pursuit of the Subaru.
Accordingly, this fact cannot be considered in evaluating Officer Leonbruno’s
with the dispatcher as he followed the Subaru, providing complete and accurate

information to the dispatcher and his supervisor, Sergeant Gerardi, regarding his actions

and those of the Subaru. There was no other means of identifying who may have been

driving the Subaru short of following it.        Although Officer Leonbruno had been

attempting to get the Subaru’s license plate number, he never got close enough to the

vehicle, prior to the crash, to do so.

       {¶44} Gates concedes that Officer Leonbruno was “justified” in following the

Subaru for “the short period of time” — which his expert puts at “perhaps one-and-a-half

seconds” — “necessary to allow the Subaru’s driver to react to his lights and siren” as

Officer Leonbruno attempted a traffic stop. However, Gates contends, based on his

experts’ opinions regarding the standard of care of “modern policing” and the danger

associated with high-speed police pursuits, that Officer Leonbruno failed to properly

balance the seriousness of the offense that gave rise to the “pursuit” against the danger to

the public and the occupants of the Subaru from the “pursuit,” that he should have

stopped following the Subaru long before it crashed and that Officer Leonbruno’s

decision not to terminate the “pursuit” of the Subaru once it accelerated to 100 m.p.h.

“showed complete disregard” for the safety of other drivers and the occupants of the

Subaru.

       {¶45} “‘By itself, the fact that danger arises when a police officer pursues a

fleeing driver is insufficient to present a genuine issue of material fact concerning


conduct.
whether the officer acted recklessly.’”      Gattrell v. Utica, 5th Dist. Licking No.

15-CA-26, 2016-Ohio-792, ¶ 59, quoting Sparks v. Klempner, 10th Dist. Franklin No.

11AP-242, 2011-Ohio-6456, ¶ 20; Shalkhauser v. Medina, 148 Ohio App.3d 41,

2002-Ohio-222, 772 N.E.2d 129, ¶ 40 (9th Dist.) (“[T]he fact that danger inheres in high

speed chases alone is not sufficient to present a genuine issue of fact concerning whether

[a police officer] acted with malicious purpose, in bad faith, or in a wanton or reckless

manner.”). “‘To find otherwise would effectively impose a duty on police officers to

refrain from ever pursuing criminal suspects.’” Gattrell at ¶ 59, quoting Sparks at ¶ 20.

Similarly, the fact that Officer Leonbruno did not immediately terminate pursuit once the

Subaru began accelerating, did not, in and of itself, render his conduct reckless. As the

Tenth District explained in Sparks v. Klempner, 10th Dist. Franklin No. 11AP-242,

2011-Ohio-6456:

      [P]olice officers do not have a duty to refrain from all pursuit. * * * [I]f we

      accepted plaintiffs’ argument, we would reach a holding that would

      encourage suspects to drive recklessly so that police officers would be

      forced to stop any pursuit or face liability for harm caused by the suspects’

      driving. We refuse to create such a perverse incentive for suspects. See

      Scott v. Harris, 550 U.S. 372, 385, 127 S.Ct. 1769, 1779, 167 L.Ed.2d 686

      (2007) (“[W]e are loath to lay down a rule requiring the police to allow

      fleeing suspects to get away whenever they drive so recklessly that they put

      other people’s lives in danger. It is obvious the perverse incentives such a
       rule would create: Every fleeing motorist would know that escape is within

       his grasp, if only he accelerates to 90 miles per hour, crosses the

       double-yellow line a few times, and runs a few red lights.”). (Emphasis sic.)



Sparks at ¶ 22; see also Gattrell at ¶ 60.

       {¶46} Law enforcement officers have a duty to “‘apprehend * * * motorists who

make the highways dangerous to others.’” Shalkhauser at ¶ 46, quoting Lewis v. Bland,

75 Ohio App.3d 453, 599 N.E.2d 814 (9th Dist.1991). If we were to adopt the position

espoused by Gates — i.e., that a police officer’s failure to terminate “pursuit” of a vehicle

once it accelerates to 100 m.p.h. is sufficient to establish “conscious disregard” or

“indifference” to the safety of others — it would create an incentive for lawless drivers to

simply increase their speed to 100 m.p.h. to avoid apprehension, at considerable risk to

the public. Sparks at ¶ 22. It cannot be said that a police officer must “stop any pursuit”

of a vehicle once it reaches a speed of 100 m.p.h. or “face liability for harm caused by the

suspects’ driving”5 and the fact that Officer Leonbruno continued to follow the Subaru

after it reached speeds of 100 m.p.h. does not, in and of itself, create a genuine issue of

material fact as to whether his conduct was “wanton” or “reckless.” Although the speed

of the vehicles in this case — vehicle speeds in excess of 100 m.p.h. for up to 110



       Indeed, based on the record in this case, it appears that Gates may have
       5

already accelerated to 100 m.p.h. by the time Officer Leonbruno made his way down
the entrance ramp to I-90 east and activated his lights and siren to attempt a traffic
stop.
seconds — is certainly cause for concern, it is only one of the factors to consider in

determining whether Officer Leonbruno acted wantonly or recklessly.

       {¶47} Gates also points out that WHPD’s vehicular pursuit policy expressly

prohibits officers from engaging in vehicle pursuits for traffic offenses.         Officer

Leonbruno disputes that he violated this policy. He asserts, based on Chief Collins’

testimony, that the policy was “intended as” and was “taught to officers as” permitting an

officer to engage in a pursuit “when the officer knows, or has reasonable grounds to

believe, the suspect(s) presents a clear and immediate threat to the safety of other

motorists” and that the Subaru, traveling on the highway at a high rate of speed, in fact,

“presented such a threat.”

       {¶48} In this case, it is not clear when, if ever, during the 110 seconds Officer

Leonbruno followed the Subaru, that the attempted traffic stop became a “vehicular

pursuit.” There is nothing in the record that suggests that Boggs ever realized Officer

Leonbruno was attempting to make a traffic stop of his vehicle.             When Officer

Leonbruno first pulled out behind the Subaru on Bishop Road, he did not have his lights

and sirens on. Accordingly, even if Boggs had observed the patrol vehicle at that time,

he would have had no reason to believe that the officer was going to attempt a traffic stop

of his vehicle. Officer Leonbruno testified that after he activated his overhead lights and

siren, Boggs continued to use signals as he changed lanes, and there is no evidence that

Boggs modified his actions in any way in response to the lights and siren. Where, as

here, a police officer activates his lights and siren in an attempt to make a traffic stop,
some reasonable period of time must be allowed for the officer to attempt to make the

traffic stop and for that attempted traffic stop to fail before the officer could be

reasonably deemed to be engaging in a “vehicular pursuit” by continuing to follow the

suspect’s vehicle. Police officers cannot be precluded from attempting to stop vehicles

traveling on the highway at excessive speeds simply because they are traveling at

excessive speeds. A driver also needs a reasonable period of time to observe and react to

a patrol vehicle’s lights and siren before he or she could be reasonably deemed to be

attempting to evade apprehension.         That observation and reaction time may vary

depending on the circumstances, but, in any event, certainly cannot reasonably be limited

to the “second-and-a-half” proposed by Gates and his expert, particularly, where, as here,

the officer’s lights and sirens are activated when the patrol vehicle is 800-1000 feet

behind the suspect’s vehicle and remains that distance behind the suspect’s vehicle during

virtually the entire time the officer is following the suspect.

       {¶49} Even assuming Officer Leonbruno violated the WHPD vehicular pursuit

policy, the fact that an officer engages in a vehicular pursuit in violation of police

department policy does not, in and of itself, constitute wanton and reckless conduct. As

the Ohio Supreme Court explained in Anderson, 134 Ohio St.3d 380, 2012-Ohio-5711,

983 N.E.2d 266, at ¶ 37-38:

       [I]t is well established that the violation of a statute, ordinance, or
       departmental policy enacted for the safety of the public is not per se willful,
       wanton, or reckless conduct, but may be relevant to determining the
       culpability of a course of conduct. See Higbee Co. v. Jackson, 101 Ohio
       St. 75, 90, 128 N.E. 61 (1920); Payne v. Vance, 103 Ohio St. 59, 77, 133
       N.E. 85 (1921); Boyd v. Natl. RR. Passenger Corp., 446 Mass. 540, 549,
       845 N.E.2d 356 (2006); Wise v. Broadway, 315 S.C. 273, 276, 433 S.E.2d
       857 (1993); Whitley v. Progressive Preferred Ins. Co., 1st Dist. Hamilton
       No. C-090240, 2010-Ohio- 356, ¶ 16; 2 Restatement of the Law 2d, Torts,
       Section 500, Comment e (1965).

       However, as the Restatement explains,

       In order that the breach of [a] statute constitute reckless disregard for the
       safety of those for whose protection it is enacted, the statute must not only
       be intentionally violated, but the precautions required must be such that
       their omission will be recognized as involving a high degree of probability
       that serious harm will result.

       2 Restatement of the Law 2d, Torts (1965) 587, Section 500, cmt. e.

       Thus, as we concluded in O’Toole v. Denihan, 118 Ohio St.3d 374,

       2008-Ohio-2574, 889 N.E.2d 505, “[w]ithout evidence of an accompanying

       knowledge that the violations ‘will in all probability result in injury,’

       Fabrey, [70 Ohio St.3d at 356, 639 N.E.2d 31], evidence that policies have

       been violated demonstrates negligence at best.” Id. at 92.

       {¶50} Even assuming Officer Leonbruno violated the WHPD vehicular pursuit

policy, there is no evidence in this record upon which it could be found that Officer

Leonbruno intentionally violated the policy with knowledge that the violations would “‘in

all probability result in injury.’” Anderson at ¶ 38, quoting Fabrey at 356.

       {¶51}   In Shalkhauser v. Medina, 148 Ohio App.3d 41, 2002-Ohio-222, 772

N.E.2d 129 (9th Dist.), involving somewhat similar facts, the Ninth District held that

reasonable minds could only conclude that a police officer’s operation of his patrol

vehicle during a high-speed vehicle pursuit was not wanton or reckless. Id. at ¶ 42. In

Shalkhauser, the police officer had attempted to initiate a traffic stop of a pickup truck
after he observed the vehicle veer over the centerline as it crossed a set of railroad tracks

and learned, after entering its license plate number into his on-board computer, that there

was an outstanding arrest warrant for the vehicle’s owner. Id. at ¶ 2-3. When the

officer activated his overhead lights in an attempt to stop the pickup truck, it swerved left

of center and accelerated past another vehicle in an attempt to flee from the officer. Id.

at ¶ 3. The officer then activated his siren and followed the vehicle, advising his shift

supervisor over the police radio that he was engaging in a high-speed pursuit. Id. at ¶

3-4, 39. During the course of the pursuit, the officer learned from the dispatcher that the

outstanding warrant was for failure to appear in a neighboring county. Id. at ¶ 39. In

communicating with the officer, the dispatcher referenced a code that indicated that the

underlying offense was “minor” but the officer did not know the specific offense for

which the pickup’s owner had failed to appear. Id.

       {¶52} The pursuit commenced at approximately 1:20 a.m. and took place

“primarily outside the * * * city limits,” reaching “top speeds of between eighty and

ninety miles per hour.” Id. at ¶ 2, 5, 29. There was little other traffic on the road at this

time and the officer followed approximately 1/4 mile behind the pickup for most of the

pursuit, slowing or stopping his patrol vehicle when he reached railroad crossings or stop

signs to ensure that he could cross them safely. Id. at ¶ 29. Unlike in this case,

however, in which Officer Leonbruno followed the Subaru for only 110 seconds, the

officer in Shalkhauser pursued the pickup truck for nearly 11 minutes until it crashed into

a vehicle driven by a third party. Id. at ¶ 5.
       {¶53} The third party sued the city and the officer, alleging that the officer’s

conduct constituted gross negligence and/or willful, wanton or malicious misconduct.

Id. at ¶ 6. The Ninth District affirmed the trial court’s granting of summary judgment in

favor of the officer on immunity grounds, rejecting the third party’s claims that his

experts’ opinions on the applicable standard of care and the officer’s alleged violation of

the police department’s pursuit policy created a genuine issue of material fact as to

whether the officer acted wantonly or recklessly in pursuing the pickup. Id. at ¶ 41-42;

see also Sutterlin v. Barnard, 2d Dist. Montgomery No. 13201, 1992 Ohio App. LEXIS

5170 (Oct. 6, 1992) (it could not be said that police officer, who attempted to stop a

vehicle that had been exceeding the speed limit and crossing the center line, acted

willfully or wantonly in continuing to pursue vehicle during one-minute, one-mile chase

in which the vehicle reached a speed of 85 m.p.h., the officer was never closer than 10 car

lengths to the vehicle and where officer could not have realized that vehicle was not

going to stop until sixth-tenths of a mile into pursuit, such that officer had less than 30

seconds to decide whether to terminate the pursuit); Lewis v. Bland, 75 Ohio App.3d 453,

457-458, 599 N.E.2d 814 (9th Dist.1991) (no genuine issue of material fact that police

officers did not act willfully or wantonly in the operation of their patrol vehicle during

two-minute high-speed pursuit of speeding vehicle using “all of their warning devices to

warn both the pursued vehicle and those in the vicinity”); Rodgers v. DeRue, 75 Ohio

App.3d 200, 201, 204-205, 598 N.E.2d 1312 (11th Dist.1991) (police officer did not act

“in deliberate or reckless disregard for the safety of others” during 15.6 mile high-speed
pursuit of speeding motorist through several communities, where pursuit occurred at 1:00

a.m. on rural roads, roads were dry, there was no other traffic on the road and officer

activated his lights and siren, slowed to a stop at all controlled intersections, remained

one-fourth to one-half a mile behind the pursued vehicle and was in regular radio contract

with his department regarding the pursuit).

       {¶54} After viewing the evidence in the light most favorable to Gates, we

conclude that although Officer Leonbruno met his initial burden on summary judgment,

Gates failed to meet his reciprocal burden of putting forth evidence of specific facts

demonstrating a genuine issue of fact regarding whether Officer Leonbruno’s conduct in

following the Subaru was wanton or reckless. Thus, Officer Leonbruno was entitled to

immunity under R.C. 2744.03(A)(6) and the trial court erred in denying Officer

Leonbruno’s motion for summary judgment on immunity grounds. Officer Leonbruno’s

assignment of error is sustained. The trial court’s denial of Officer Leonbruno’s motion

for summary judgment is reversed.

       {¶55} Judgment reversed; case remanded for further proceedings consistent with

this opinion.

       It is ordered that appellant recover of appellee the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



_____________________________________________
EILEEN A. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR